Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 08/02/2021 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in a method of producing a golf ball, the prior art does not teach or make obvious the concept of a. positioning two half shells around a core so that the core is substantially centered relative to the two half shells; b. positioning the two half shells with the core between two half shell cavities on respective mold plates; and d. applying ultrasonic energy to at least one of the respective mold plates to weld the two half-shells together ultrasonically and form a mantle comprising the core and an intermediate layer in the manner claimed by the applicant.
Regarding claim 17, in a method of producing a golf ball, the prior art does not teach or make obvious the concept of a. positioning two half shells around a core so that the core is substantially centered relative to the two half shells; b. positioning the two half shells with the core between two half shell cavities on respective mold plates; and d. applying ultrasonic energy to at least one of the respective mold plates to weld the two half-shells together ultrasonically and form a mantle in the manner claimed by the applicant.
Regarding claim 19, in a method of producing a golf ball, the prior art does not teach or make obvious the concept of a. positioning two half shells around a core so that the core is substantially centered relative to the two half shells; b. positioning the two half shells with the core between two half shell cavities on respective mold plates; and d. applying ultrasonic energy to at least one of the respective mold plates to weld the two half-shells together ultrasonically and form a mantle in the manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745